Citation Nr: 1456321	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-01 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left knee disability, claimed as secondary to a left foot disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, H.H.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to June 1959.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for a left foot disorder, a left knee disorder, and a left hip disorder.  

In January 2014, the Board remanded all three issues to the Agency of Original Jurisdiction for additional development.  Subsequently, in a May 2014 decision, service connection for a left foot disorder was granted, thus satisfying that portion of the appeal in full.  

In June 2014, the Board again remanded the issue of entitlement to service connection for a left knee disability and denied service connection for a left hip disorder.

In August 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issue of entitlement to service connection for a back disability, to include associated thigh pain, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to service connection for a left knee disability, claimed as secondary to a left foot disability.

VA is obliged to provide an examination or an opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

As noted above, the Board remanded this matter in January 2014 and June 2014 for further development.  As part of the January 2014 remand, the Board instructed the RO to provide an etiological medical opinion for the claim for service connection for a left knee disability.  

The instructions specifically indicated that the examiner was to determine whether the Veteran's left knee disability either was due to or aggravated by the Veteran's left foot disability. 

Pursuant to the Board's remand, the Veteran was afforded an examination in February 2014.  The February 2014 VA examiner opined that it was more likely than not that the Veteran's service connected injury had resulted in a progressive disability of the left knee but also indicated that it was less likely than not that left knee osteoarthritis was causally related to the in-service injury.   

As a result of this ambiguous opinion, in June 2014, the Board remanded this issue to obtain clarification and resolution of the February 2014 VA examiner's contradictory opinions.

Accordingly, the February 2014 VA examiner provided a VA addendum opinion in July 2014.  The examiner opined that the Veteran's degenerative joint disease of the left knee was not proximal to his service-connected ankle injury.  The examiner noted that the left knee disability was more
 likely attributable to a malalignment deformity that was developmental and therefore not service-connected.

While the examiner determined that the Veteran's left knee disability was not due to his service-connected left foot disability, he did not address whether the Veteran's service-connected left foot disability has aggravated his left knee disability.  See 38 C.F.R. § 3.310; See Allen, supra.  

Accordingly, the February 2014 examination report and July 2014 addendum reports do not comply with the Board's January 2014 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  On remand, the February 2014 examiner should amend his examination report in accordance with the Board's January 2014 directives cited herein. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the examiner that examined the Veteran in February 2014 and provided the addendum opinion in July 2014.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that an actual physical examination is necessary, such examination should be scheduled.

The examiner should furnish an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's left knee disability is aggravated by his service-connected left foot disability.  If the examiner finds that the Veteran's left knee disability has been permanently worsened by his service-connected left foot disability, to the extent feasible, the degree of worsening should be identified.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then, perform any additional development necessary, and then readjudicate the Veteran's claim.  If his claim remains denied, she should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






